DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24, 31, and 38 of U.S. Patent No. 10863196 in view of Chiba; Takuma et al. (US 20110032988).
Regarding claim 1, U.S. Patent No. 10863196 discloses (similar limitations between application and U.S. Patent No. 10863196 are bolded),
Claim 1 discloses:
Claim 24 U.S. Patent No. 10863196 discloses:
An image decoding method performed by a decoding apparatus, the method comprising: 
 5determining a size of a minimum coding unit, wherein the minimum coding unit represents a smallest coding unit derivable from a largest coding unit based on a quad-tree structure; 
 deriving a current coding unit, wherein a coding unit is split into multiple coding units in a current picture, wherein the current coding unit is one of the multiple coding units, and wherein an intra prediction is applied on the current coding unit; 
 10checking whether a size of the current coding unit is equal to the size of the minimum coding unit; 
 deriving one or multiple prediction units from the current coding unit based on the result of the checking; 
 receiving intra prediction mode information for each of the derived one or multiple prediction 15units; and 
 performing the intra prediction with respect to the derived one or multiple prediction units based on the intra prediction mode information, 
 wherein based on the size of the current coding unit being equal to the size of the minimum coding unit, explicit partition information is received and the one or multiple prediction units are 20derived from the current coding unit based on the explicit partition information, and 
 wherein based on the size of the current coding unit being different from the size of the minimum coding unit, the one prediction unit of a same size as the current coding unit is derived without receiving the explicit partition information, and the current coding unit cannot be partitioned into the multiple prediction units.
decoding apparatus for decoding an image the apparatus comprising:
 an entropy decoder configured to: 
 receive information of a size of a minimum coding unit, wherein the minimum coding unit represents a smallest coding unit derivable from a largest coding unit based on a quad-tree structure; 
 derive, based on the information of the size of the minimum coding unit, a size of a minimum coding unit; 
derive a current coding unit, wherein a coding unit is split into multiple coding units in a current picture, wherein the current coding unit is one of the multiple coding units, and wherein an intra prediction is applied on the current coding unit; 
 check whether a size of the current coding unit is equal to the size of the minimum coding unit; and  
 derive one or multiple prediction units from the current coding unit based on the result of the checking; and 
 a predictor configured to perform the intra prediction with respect to the derived one or multiple prediction units, 
 wherein based on the size of the current coding unit being equal to the size of the minimum coding unit, explicit partition information is received and the one or multiple prediction units are derived from the current coding unit based on the explicit partition information, and 
 wherein based on the size of the current coding unit being different from the size of the minimum coding unit, the one prediction unit of a same size as the current coding unit is derived without receiving the explicit partition information, and the current coding unit cannot be partitioned into the multiple prediction units.


receiving intra prediction mode information for each of the derived one or multiple prediction 15units; and 
performing the intra prediction with respect to the derived one or multiple prediction units based on the intra prediction mode information, 
However, Chiba discloses additionally, 
receiving intra prediction mode information for each of the derived one or multiple prediction 15units; (¶50, “intra prediction unit 206 obtains a prediction mode necessary for performing intra prediction”) and 
performing the intra prediction with respect to the derived one or multiple prediction units based on the intra prediction mode information, (¶95, “intra prediction unit 312 applies intra prediction for each of the MBs of the decoded image data, using the prediction mode obtained by the prediction mode obtaining unit 101”)
It would have been obvious to one with ordinary skill in the art at the time of invention to combine the device of U.S. Patent No. 10863196 with the intra prediction of Chiba which obtains an intra prediction mode and performs the intra prediction mode. This model of intra prediction maintains consistent and efficient decoding from an encoded stream.

Regarding claim 2, U.S. Patent No. 10863196 in view of Chiba discloses the limitations of claim 1,
(similar limitations between application and U.S. Patent No. 10863196 are bolded)
Claim 2 discloses:
Claim 25 of U.S. Patent No. 10863196 discloses:
The method of claim 1, wherein, based on a size of the current coding unit being a 2Nx2N size, a size of the multiple prediction units is an NxN size, N is a positive integer.
The apparatus of claim 24, wherein, based on a size of the current coding unit being a 2Nx2N size, a size of the multiple prediction units is an NxN size, N is a positive integer.


Regarding claim 3, U.S. Patent No. 10863196 in view of Chiba discloses the limitations of claim 1,
U.S. Patent No. 10863196 additionally, (similar limitations between application and U.S. Patent No. 10863196 are bolded)
Claim 3 discloses:
Claim 27 of U.S. Patent No. 10863196 discloses:
The method of claim 1, wherein with respect to the current coding unit, a size of a 30minimum coding unit for performing an intra prediction and a size of a minimum coding unit for performing an inter prediction is determined differently.
The apparatus of claim 24, wherein with respect to the current coding unit, a size of a minimum coding unit for performing an intra prediction and a size of a minimum coding unit for performing an inter prediction is determined differently.


Regarding claim 4, U.S. Patent No. 10863196 in view of Chiba discloses the limitations of claim 1,
U.S. Patent No. 10863196 additionally, (similar limitations between application and U.S. Patent No. 10863196 are bolded)
Claim 4 discloses:
Claim 28 of U.S. Patent No. 10863196 discloses:
wherein, the one prediction unit is derived from the current coding unit and the prediction process is performed by differently setting a size of a coding unit for performing an intra prediction and a size of a coding unit for performing an inter prediction.
The apparatus of claim 24, wherein the one prediction unit is derived from the current coding unit and the prediction process is performed by differently setting a size of a coding unit for performing an intra prediction and a size of a coding unit for performing an inter prediction.


Regarding claim 5, U.S. Patent No. 10863196 in view of Chiba discloses the limitations of claim 1,
U.S. Patent No. 10863196 additionally, (similar limitations between application and U.S. Patent No. 10863196 are bolded),
Claim 5 discloses:
Claim 30 of U.S. Patent No. 10863196 discloses:
The method of claim 1, wherein prev_intra_luma_pred_flag information for a prediction unit in the current coding unit when the prediction type with respect to the current coding unit is the intra prediction, and wherein a specific intra prediction mode is determined for the prediction unit in the current coding unit based on the prev_intra_luma_pred_flag information.
The apparatus of claim 24, wherein prev_intra_luma_pred_flag information is received per a prediction unit in the current coding unit when the prediction type with respect to the current coding unit is the intra prediction, and wherein a specific intra prediction mode is determined for the prediction unit in the current coding unit based on the received prev_intra_luma-pred flag information.


(similar limitations between application and U.S. Patent No. 10863196 are bolded),
Claim 6 discloses:
Claim 31 of U.S. Patent No. 10863196 discloses:
An image encoding method performed by an encoding apparatus, the method comprising: 
 determining a size of a minimum coding unit, wherein the minimum coding unit represents a smallest coding unit derivable from a largest coding unit based on a quad-tree structure;  
 15deriving a current coding unit, wherein a coding unit is split into multiple coding units in a current picture, wherein the current coding unit is one of the multiple coding units, wherein an intra prediction is applied on the current coding unit; 
 checking whether a size of the current coding unit is equal to the size of the minimum coding unit; 
 20deriving one or multiple prediction units from the current coding unit based on the result of the checking; and 
 encoding image information including intra prediction mode information for each of the derived one or multiple prediction units, 
wherein based on the size of the current coding unit being equal to the size of the minimum 25coding unit, the one or multiple prediction units are derived from the current coding unit and explicit partition information indicating whether the one or multiple prediction units are derived from the current coding unit is generated, and the explicit partition information is included in the image information, and 
 wherein based on the size of the current coding unit being different from the size of the 30minimum coding unit, the one prediction unit of a same size as the current coding unit is derived from the current coding unit and the current coding unit cannot be partitioned into the multiple prediction units.
An encoding apparatus for encoding an image, the apparatus comprising: 
 a picture partitioner configured to: 
derive a size of a minimum coding unit, wherein the minimum coding unit represents a smallest coding unit derivable from a largest coding unit based on a quad-tree structure; 
 derive a current coding unit, wherein a coding unit is split into multiple coding units in a current picture, wherein the current coding unit is one of the multiple coding units, wherein an intra prediction is applied on the current coding unit; 
 check whether a size of the current coding unit is equal to the size of the minimum coding unit; 
 derive one or multiple prediction units from the current coding unit based on the result of the checking; and 
 an entropy encoder configured to encode image information including information on the size of the minimum coding unit, 
wherein based on the size of the current coding unit being equal to the size of the minimum coding unit, the one or multiple prediction units are derived from the current coding unit and explicit partition information indicating whether the one or multiple prediction units are derived from the current coding unit is generated, and the explicit partition information is included in the image information, and 
 wherein based on the size of the current coding unit being different from the size of the minimum coding unit, the one prediction unit of a same size as the current coding unit is derived from the current coding unit and the current coding unit cannot be partitioned into the multiple prediction units.


encoding image information including intra prediction mode information for each of the derived one or multiple prediction units,
However, Chiba teaches additionally, 
encoding image information including intra prediction mode information for each of the derived one or multiple prediction units, (¶135, “performing transcoding on coded data to which intra prediction is applied, in that the prediction mode obtaining unit 101 obtains a prediction mode applied for each MB to be processed or for each sub-block”)


Regarding claim 7, U.S. Patent No. 10863196 in view of Chiba discloses the limitations of claim 6,
U.S. Patent No. 10863196 additionally, (similar limitations between application and U.S. Patent No. 10863196 are bolded)
Claim 7 discloses:
Claim 32 of U.S. Patent No. 10863196 discloses:
The method of claim 6, wherein, based on a size of the current coding unit being a 2Nx2N size, a size of the multiple prediction units is an NxN size, N is a positive integer.
The apparatus of claim 31, wherein based on a size of the current coding unit being a 2Nx2N size, a size of the multiple prediction units is an NxN size, N is a positive integer.


Regarding claim 8, U.S. Patent No. 10863196 in view of Chiba discloses the limitations of claim 6,
U.S. Patent No. 10863196 additionally, (similar limitations between application and U.S. Patent No. 10863196 are bolded)
Claim 8 discloses:
Claim 34 of U.S. Patent No. 10863196 discloses:
The method of claim 6, wherein with respect to the current coding unit, a size of a 5minimum coding unit for performing an intra prediction and a size of a minimum coding unit for performing an inter prediction is determined differently.
The apparatus of claim 31, wherein with respect to the current coding unit, a size of a minimum coding unit for performing an intra prediction and a size of a minimum coding unit for performing an inter prediction is determined differently.


Regarding claim 9, U.S. Patent No. 10863196 in view of Chiba discloses the limitations of claim 6,
U.S. Patent No. 10863196 additionally, (similar limitations between application and U.S. Patent No. 10863196 are bolded)
Claim 9 discloses:
Claim 35 of U.S. Patent No. 10863196 discloses:
The method of claim 6, wherein the one prediction unit is derived from the current coding unit and the prediction process is performed by differently setting a size of a coding unit for 10performing an intra prediction and a size of a coding unit for performing an inter prediction.
The apparatus of claim 31, wherein the one prediction unit is derived from the current coding unit and the prediction process is performed by differently setting a size of a coding unit for performing an intra prediction and a size of a coding unit for performing an inter prediction.


Regarding claim 10, U.S. Patent No. 10863196 in view of Chiba discloses the limitations of claim 6,
U.S. Patent No. 10863196 additionally, (similar limitations between application and U.S. Patent No. 10863196 are bolded)
Claim 10 discloses:
Claim  37 of U.S. Patent No. 10863196 discloses:
The method of claim 6, wherein the intra prediction mode information includes prev_intra_luma_pred_flag information for a prediction unit in the current coding unit when the prediction type with respect to the current coding unit is the intra prediction, and 15wherein prev_intra_luma_pred_flag information specifies an intra prediction mode of the prediction unit.
 wherein prev_intra_luma_pred_flag information is encoded as to be comprised in the encoded image information per a prediction unit in the current coding unit when the prediction type with respect to the current coding unit is the intra prediction, and wherein prev_intra_luma_pred_flag information specifies an intra prediction mode of the prediction unit.


Regarding claim 11, U.S. Patent No. 10863196 discloses (similar limitations between application and U.S. Patent No. 10863196 are bolded),
Claim 11 discloses:
Claim 38 of U.S. Patent No. 10863196 discloses:
A non-transitory decoder-readable storage medium storing encoded image information causing a decoding apparatus to perform an image decoding method comprising: 
 20determining a size of a minimum coding unit, wherein the minimum coding unit represents a smallest coding unit derivable from a largest coding unit based on a quad-tree structure; 
 derive a current coding unit, wherein a coding unit is split into multiple coding units in a current picture, wherein the current coding unit is one of the multiple coding units, and wherein an intra prediction is applied on the current coding unit; 
 25checking whether a size of the current coding unit is equal to the size of the minimum coding unit; and 
deriving one or multiple prediction units from the current coding unit based on the result of the checking; 
 obtaining intra prediction mode information for each of the derived one or multiple prediction 30units; and 
 performing the intra prediction with respect to the derived one or multiple prediction units based on the intra prediction mode information, 
 wherein based on the size of the current coding unit being equal to the size of the minimum 53Attorney Docket No. 21613-0081002Client Ref. No.: BPP2011-0223USC1 coding unit, explicit partition information is received and the one or multiple prediction units are derived from the current coding unit based on the explicit partition information, and 
 wherein based on the size of the current coding unit being different from the size of the minimum coding unit, the one prediction unit of a same size as the current coding unit is derived 5without receiving the explicit partition information, and the current coding unit cannot be partitioned into the multiple prediction units.
A non-transitory decoder-readable storage medium storing encoded image information generated by an encoding method comprising:  
 deriving a size of a minimum coding unit, wherein the minimum coding unit represents a smallest coding unit derivable from a largest coding unit based on a quad-tree structure; 
 deriving a current coding unit, wherein a coding unit is split into multiple coding units in a current picture, wherein the current coding unit is one of the multiple coding units, wherein an intra prediction is applied on the current coding unit; 
  checking whether a size of the current coding unit is equal to the size of the minimum coding unit; 
deriving one or multiple prediction units from the current coding unit based on the result of the checking; and 
 encoding image information including information on the size of the minimum coding unit, 
wherein based on the size of the current coding unit being equal to the size of the minimum coding unit, the one or multiple prediction units are derived from the current coding unit and explicit partition information indicating whether the one or multiple prediction units are derived from the current coding unit is generated, and the explicit partition information is included in the image information, and, 
 wherein based on the size of the current coding unit being different from the size of the minimum coding unit, the one prediction unit of a same size as the current coding unit is derived from the current coding unit and the current coding unit cannot be partitioned into the multiple prediction units.


Claim 11 discloses:
Claim 24 U.S. Patent No. 10863196 discloses:
wherein based on the size of the current coding unit being different from the size of the minimum coding unit, the one prediction unit of a same size as the current coding unit is derived 5without receiving the explicit partition information, and the current coding unit cannot be partitioned into the multiple prediction units.
wherein based on the size of the current coding unit being different from the size of the minimum coding unit, the one prediction unit of a same size as the current coding unit is derived without receiving the explicit partition information, and the current coding unit cannot be partitioned into the multiple prediction units.

But does not explicitly teach, 
obtaining intra prediction mode information for each of the derived one or multiple prediction 30units; and 
performing the intra prediction with respect to the derived one or multiple prediction units based on the intra prediction mode information, 
However, Chiba teaches additionally, 
obtaining intra prediction mode information for each of the derived one or multiple prediction 30units; (¶50, “intra prediction unit 206 obtains a prediction mode necessary for performing intra prediction”) and 
performing the intra prediction with respect to the derived one or multiple prediction units based on the intra prediction mode information, (¶95, “intra prediction unit 312 applies intra prediction for each of the MBs of the decoded image data, using the prediction mode obtained by the prediction mode obtaining unit 101”)
It would have been obvious to one with ordinary skill in the art at the time of invention to combine the device of U.S. Patent No. 10863196 with the intra prediction of Chiba which obtains an intra prediction mode and performs the intra prediction mode. This model of intra prediction maintains consistent and efficient decoding from an encoded stream.

Regarding claim 12, U.S. Patent No. 10863196 in view of Chiba discloses the limitations of claim 11,
U.S. Patent No. 10863196 additionally, (similar limitations between application and U.S. Patent No. 10863196 are bolded)
Claim 12 discloses:
Claim 39 of U.S. Patent No. 10863196 discloses:
The non-transitory decoder-readable storage medium of claim 11, wherein based on a size of the current coding unit being a 2Nx2N size, a size of each of the multiple prediction units is 10an NxN size, N is a positive integer.
The non-transitory decoder-readable storage medium of claim 38, wherein based on a size of the current coding unit being a 2Nx2N size, a size of each of the multiple prediction units is an NxN size, N is a positive integer.


Regarding claim 13, U.S. Patent No. 10863196 in view of Chiba discloses (similar limitations between application and U.S. Patent No. 10863196 are bolded),
Claim 13 discloses:
Claim 27 of U.S. Patent No. 10863196 discloses:
The non-transitory decoder-readable storage medium of claim 11, wherein with respect to the current coding unit, a size of a minimum coding unit for performing an intra prediction and a size of a minimum coding unit for performing an inter prediction is determined differently.
The apparatus of claim 24, wherein with respect to the current coding unit, a size of a minimum coding unit for performing an intra prediction and a size of a minimum coding unit for performing an inter prediction is determined differently.


Regarding claim 14, U.S. Patent No. 10863196 in view of Chiba discloses (similar limitations between application and U.S. Patent No. 10863196 are bolded),

Claim 28 of U.S. Patent No. 10863196 discloses:
The non-transitory decoder-readable storage medium of claim 11, wherein the one prediction unit is derived from the current coding unit and the prediction process is performed by differently setting a size of a coding unit for performing an intra prediction and a size of a coding unit for performing an inter prediction.
The apparatus of claim 24, wherein the one prediction unit is derived from the current coding unit and the prediction process is performed by differently setting a size of a coding unit for performing an intra prediction and a size of a coding unit for performing an inter prediction.	



Regarding claim 15, U.S. Patent No. 10863196 in view of Chiba discloses (similar limitations between application and U.S. Patent No. 10863196 are bolded),
Claim 15 discloses:
Claim 30 of U.S. Patent No. 10863196 discloses:
The non-transitory decoder-readable storage medium of claim 11, wherein the intra prediction mode information includes prev_intra_luma_pred_flag information for a prediction unit in the current coding unit when the prediction type with respect to the current coding unit is the intra prediction, and 25wherein a specific intra prediction mode is determined for the prediction unit in the current coding unit based on the prev_intra_luma_pred_flag information.
The apparatus of claim 24, wherein prev_intra_luma_pred_flag information is received per a prediction unit in the current coding unit when the prediction type with respect to the current coding unit is the intra prediction, and wherein a specific intra prediction mode is determined for the prediction unit in the current coding unit based on the received prev_intra_luma-pred flag information.

Allowable Subject Matter
Claim 1-15 would be allowable once a Terminal disclaimer is to be filed, as that would resolve the double patenting issue.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322.  The examiner can normally be reached on Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483